DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

 Response to Amendment
Applicant’s amendment dated 12/16/2021, in which claims 1, 4, 7, 8, 10, 12 were amended, claims 5-6, 9 and 16-17 were cancelled, has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: claim 1 recites “the trench” which appears to be a mistyping of --the first trench--.  
Claim 10 is objected to because of the following informalities: claim 10 recites “an electrically conductive material” which appears to be a mistyping of --the electrical conductive material--.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 10-15, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, claim 1 or claim 12 recites “etching the ferromagnetic material from a surface of the integrated circuit device to form a flux guide comprising the ferromagnetic material having an angled surface that affects a performance of the flux guide; depositing a second dielectric material on the flux guide and the surface of the integrated circuit device to form a layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material; starting polishing of the surface of the integrated circuit device by subjecting the surface of the integrated circuit device to an oxide- chemical mechanical polishing (CMP) process and stopping the polishing by stopping the oxide-CMP process once the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are removed.” However, it is unclear how to define “a surface of the integrated circuit device.” 
Preamble of claim 1 or claim 12 recites “A method of fabricating an integrated circuit device, comprising:” which can be understood that an integrated circuit device is created after performing all the steps recited in the claimed method. Claims 11 and 20 further recite “wherein the integrated circuit is a magnetic field sensor.” Applicant discloses in paragraph [0020], lines 3-4 “FIGs. 3A-3J are schematic illustrations of a partially formed sensor 100' during different stages of the fabrication process” and in paragraph [0031], lines 2-3 “FIGs. 5A-5F are schematic illustrations of a partially formed sensor 100' during different stages of the fabrication process”.  Applicant’s specification paragraph [0028] “[f]urther processing steps are then performed on the partially formed sensor 100' to form a magnetic field sensor.” Thus, the integrated circuit device/ magnetic field sensor has not been completely formed at the time of etching the ferromagnetic material, depositing a second dielectric material on the flux guide and polishing to remove the angled surface of the ferromagnetic material and the angled surface of the second dielectric material (as shown in Figs. 3A-3J or Figs. 5A-5F) and thus, a surface (i.e., outmost surface or top surface or bottom surface) of the integrated circuit device has not yet exited at the time of etching the ferromagnetic material, depositing a second dielectric material on the flux guide and polishing to remove the angled surface of the ferromagnetic material and the angled surface of the second dielectric material. Thus, it is unclear how the claimed steps can be performed on a not yet existing surface of the integrated circuit device.
Besides, Figs. 3D-3J or Figs. 5A-5F showed that top surfaces of partially formed sensor 100’ are not the same during etching the ferromagnetic material, depositing a second dielectric material on the flux guide and polishing to remove the angled surface of the ferromagnetic material and the angled surface of the second dielectric material. 

    PNG
    media_image1.png
    507
    603
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    476
    604
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    489
    615
    media_image3.png
    Greyscale

However, the claim language requires etching the ferromagnetic material, depositing a second dielectric material on the flux guide and polishing to remove the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are performed on the same surface. Thus, if the surface of the integrated circuit device is interpreted as the surface of partially formed sensor, then it is unclear which surface of partially formed sensor can be used for performing the etching the ferromagnetic material, depositing a second dielectric material on the flux guide and polishing to remove the angled surface of the ferromagnetic material and the angled surface of the second dielectric material as claimed.

In addition, claim 1 or claim 12 further recites “wherein the flux guide comprises a pattern of the ferromagnetic material in a shape and configuration.” The specification does not provide any description/definition of “a pattern of the ferromagnetic material in a shape and configuration.” It is unclear what “a pattern of the ferromagnetic material in a shape and configuration” means.

In addition, claim 1 or claim 12 further recites “the angled surface of the ferromagnetic material.” As best understood, the flux guide comprising ferromagnetic material has angled surface (shown in Fig. 3E) but the layer of ferromagnetic material as deposited does not have angled surface (Fig. 3D). Therefore, it appears there is insufficient antecedent basis for the limitation “the angled surface of the ferromagnetic material” in the claim. 

In addition, claim 1 or claim 12 recites “the angled surface of the second dielectric material.” However, the previous limitation indicates that “a layer of the second dielectric material having an angled surface” but not indicates the second dielectric material has an angled surface. Therefore, it appears there is insufficient antecedent basis for the limitation “the angled surface of the second dielectric material” in the claim.   

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
	For the purpose of this Action, the limitations of “a surface of the integrated circuit device” and “the surface of the integrated circuit device” in claims 1 and 12 will be interpreted and examined as --the exposed surface of the first dielectric material--. 
	For the purpose of this Action, the limitation of “wherein the flux guide comprises a pattern of the ferromagnetic material in a shape and configuration” will be interpreted and examined as -- wherein the flux guide comprises a pattern of the ferromagnetic material adjacent to sidewalls of the first trench--. 
	For the purpose of this Action, the limitation of “the angled surface of the ferromagnetic material” will be interpreted and examined as --the angled surface of the flux guide--.
For the purpose of this Action, the limitation of “the angled surface of the second dielectric material” will be interpreted and examined as --the angled surface of the layer of the second dielectric material--.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 10-15, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 20060033133) in view of Whig et al. (US Pub. 20110244599), Liu et al. (US Pat. 9960129), hereafter Liu129, Havemann (US Pat. 6156651) and Siddiqui et al. (US Pub. 20060162261).
Regarding claims 1, 3, 4, Liu et al. discloses in Fig. 3a-3e a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material [310] above a substrate [305][Fig. 3a, paragraph [0025], lines 3-7]; 
forming a first trench [315] through at least the first dielectric material [310][paragraph [0026]]; 
depositing a ferromagnetic material [320] in the first trench [315] and on an exposed surface of the first dielectric material [310][Fig. 3b, paragraph [0028]; 
etching the ferromagnetic material [320] from the exposed surface of the first dielectric material [310] to form a flux guide [330 and 335] comprising the ferromagnetic material having a top surface, wherein the flux guide [330 and 335] comprises a pattern of the ferromagnetic material [320] adjacent to sidewalls of the first trench [315][Fig. 3c, paragraph [0029]]; 
depositing a second dielectric material [dielectric material for forming layers 340, 345] on the flux guide [330 and 335] and the exposed surface of the first dielectric material [310] to form a layer of the second dielectric material [Fig. 3d, paragraph [0032]];
starting polishing the exposed surface of the first dielectric material [310] by subjecting the exposed surface of the first dielectric material [310] to a first chemical mechanical polishing (CMP) process and stopping the polishing by stopping the first chemical mechanical polishing (CMP) process once the top surface of the ferromagnetic material and the top surface of the second dielectric material are removed [Fig. 3d, paragraph [0029], paragraph [0032], [0034]]; and
depositing an electrically conductive material [350] in the first trench [315][Fig. 3e, paragraph [0036]];
removing a portion of the electrically conductive material [350] deposited on a top surface of the first dielectric material [310] by subjecting the portion of the electrically conductive material [350] to a second CMP process [paragraph [0036]-[0037]]; 
wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide [330 and 335] on a sidewall of the first trench [315].
The limitation of “flux guide” directed to an intended use of a structure formed of ferromagnetic material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure [330 and 335] of Liu is formed of ferromagnetic material [320] as claimed, thus structure [330 and 335] is capable of performing the intended use as a flux guide.
Liu fails to disclose 
forming a second trench through at least the first dielectric material; and
depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench.
Whig et al. discloses in Fig. 4, paragraph [0033]-[0040]
forming a second trench [222] through at least the first dielectric material [206]; and
depositing the electrically conductive material [226] in the first trench [208] and the second trench [222] after the step of forming the second trench [222].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig et al. into the method of Liu to include forming a second trench through at least the first dielectric material; and depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of forming integrated structure comprising flux guide and conductive via for electrical connecting with upper device features paragraph [0035], [0037] of Whig et al.]. 
Liu et al. fails to disclose 
etching the ferromagnetic material to form the flux guide comprising the ferromagnetic material having an angled surface;
the layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material;
stopping the polishing by stopping the first CMP process once the angled surface of the flux guide and the angled surface of the second dielectric material are removed;
wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide with the angled surface positioned proximate an opening of the trench.
However, Liu et al. discloses in paragraph [0029], that “one or more isotropic and/or anisotropic etching processes may be performed to define the magnetic MRAM stack layers 330, 335.”
Havemann discloses in Fig. 1C-Fig. 1G
etching a first material [20] from a surface of the dielectric layer [18, 16, 14, 12] to form a layer of the first material having an angled surface [Fig. 1C-1D]; 
depositing a second material [22] on the layer of the first material and the surface of the dielectric layer [18, 16, 14, 12] to form a layer of the second material having an angled surface corresponding to the angled surface of the first material [20];
polishing of the surface of the dielectric layer [18, 16, 14, 12] by subjecting the surface of the dielectric layer [18, 16, 14, 12] to a chemical mechanical polishing (CMP) process and stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material and the angled surface of the layer of the second material are removed [Fig. 1G];
wherein the step of etching the first material includes etching the deposited first material to form the layer of the first material [20] on a sidewall of the first trench with the angled surface positioned proximate an opening of the first trench [Fig. 1D].
Liu129 discloses in Fig. 9C-Fig. 9F
etching a first material [160B’] from a surface of the dielectric layer [161, 114, 121] to form a layer of the first material having an angled surface [Fig. 9D]; 
depositing a second material [113] on the layer of the first material [160B’] and the surface of the dielectric layer [161, 114, 121] to form a layer of the second material having an angled surface corresponding to the angled surface of the layer of the first material [160B’];
polishing of the surface of the dielectric layer [161, 114, 121] by subjecting the surface of the dielectric layer [161, 114, 121] to a chemical mechanical polishing (CMP) process and stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material [160B’] and the angled surface of the layer of the second material [113] are removed [Fig. 1G];
wherein the step of etching the first material [160B’] includes etching the deposited first material [160B’] to form the layer of the first material on a sidewall of the first trench [1113] with the angled surface [164] positioned proximate an opening of the first trench [1113].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liu129 and Havemann into the method of Liu et al. to include etching the ferromagnetic material to form the flux guide comprising the ferromagnetic material having an angled surface; the layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material; stopping the polishing by stopping the oxide-CMP process once the angled surface of the flux guide and the angled surface of the second dielectric material are removed; wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide with the angled surface positioned proximate an opening of the trench. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable process for modifying surface features of an earlier-deposited ferromagnetic material to allow for better coverage of material within the trench during a subsequent deposition(s), especially when the trench has sub-micron dimension due to microminiaturization; providing suitable profile of the ferromagnetic material after an isotropic etching process; providing suitable process for forming a structure comprising layers substantially conform to the recess sidewalls and having distal ends substantially coplanar with the upper surfaces of the dielectric layer [column 3, lines 60-63 of Havemann; column 9, lines 7-18 of Liu129]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Liu fails to explicitly discloses 
the first CMP process is an oxide-CMP;
the second CMP process is a metal-CMP or copper-CMP.
Liu et al. discloses in paragraph [0032] that the first CMP must be able to remove portions of both the dielectric material layer and the magnetic material layer “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal and is removed by CMP.
Siddiqui et al. discloses in paragraph [0006] oxide CMP is utilized to achieve planarization of oxide dielectric layers and metal CMP is utilized to achieve planarization of metal layers. Thus, it would be obvious to select oxide-CMP based on its suitability for use as the first CMP process to remove material of the dielectric material layer comprises oxides in the device of Liu et al. And, it would be obvious to select metal-CMP based on its suitability for use as the second CMP process to remove the electrically conductive material in the device of Liu et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Siddiqui et al. into the method of Liu et al. to include the first CMP process is an oxide-CMP; the second CMP process is a metal-CMP. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable CMP process to remove material of the dielectric material layer comprises oxides and to remove the electrically conductive material [paragraph [0006] of Siddiqui et al.]. 
In addition, paragraph [0018] of the original specification admitted that “Magnetic field sensor 100 is fabricated using conventional processes used in semiconductor processing.” Thus, absent unexpected results, it would have been obvious to try any one of the known CMP methods to yield a CMP method suitable for removing oxide material and/or metal material with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Consequently, the combination of Liu et al., Siddiqui et al., Havemann and Liu129 would suggest every limitation of claim 1 including the limitation of “a flux guide comprising the ferromagnetic material having an angled surface that affects a performance of the flux guide” and “subjecting the surface of the first dielectric layer to an oxide- chemical mechanical polishing (CMP) process and stopping the polishing by stopping the oxide-CMP process once the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are removed, thereby more effectively removing the angled surface of the flux guide than by a metal-CMP process.”

Regarding claims 2, 14, 15, Liu et al. further discloses in paragraph [0028] wherein the ferromagnetic material [320] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo, CoFe, Fe, Co, Ni, alloys or compounds thereof];
wherein the ferromagnetic material [320] is one of a nickel- iron alloy or a cobalt-iron-boron alloy [NiFe, NiFeCo];
wherein the ferromagnetic material [320] is an alloy including nickel and iron [NiFe, NiFeCo].
Whig et al. also discloses in paragraph [0033] 
wherein the ferromagnetic material [212] or [ 256] is an alloy including one or more of nickel, iron, cobalt, or boron [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is one of a nickel- iron alloy or a cobalt-iron-boron alloy [NiFe, NiFeCo];
wherein the ferromagnetic material [212] or [ 256] is an alloy including nickel and iron [NiFe, NiFeCo].

Regarding claims 7 and 18, Liu et al. discloses in Fig. 3c, Fig. 3d, paragraph [0027] 
wherein the step of etching the ferromagnetic material [320] to form the flux guide [330 and 335] includes removing the deposited ferromagnetic material [320] from a base of the first trench to form the flux guide [330 and 335] having a thickness between 3 to 150 nm on a sidewall of the first trench [3-20nm];
wherein the step of etching the ferromagnetic material [320] includes forming the flux guide [330 and 335] having a thickness between 3 to 150 nm [3-20nm] on the sidewall of the first trench.

Regarding claims 10 and 19, Liu et al. fails to disclose wherein depositing the electrically conductive material includes depositing copper in the first trench and the second trench.
However, Liu et al. discloses in Fig. 5, Fig. 6, paragraph [0048] and paragraph [0052] wherein depositing the electrically conductive material [580 or 680] includes any electrically conductive materials.  
Whig discloses in Fig. 4, Fig. 8, paragraph [0035], paragraph [0040]
wherein depositing the electrically conductive material [226] or [282] includes depositing copper in the first trench [208] or [252] and the second trench [222 or 224] or [272 or 274].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig into the method of Liu et al. to include wherein depositing the electrically conductive material includes depositing copper in the first trench and the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of providing suitable material of the electrically conductive material as needed to form conductive line to interconnect the MRAM stacks [paragraph [0035] of Whig and paragraph [0048] and paragraph [0052] of Liu et al.].

Regarding claims 11 and 20, Whig et al. further discloses in paragraph [0021], [0033], 0039] wherein the integrated circuit is a magnetic field sensor.
Thus, the combination of Liu and Whig discloses limitation of claims 11 and 20. 

Regarding claims 12 and 13, Liu et al. discloses in Fig. 3a-3e a method of fabricating an integrated circuit device, comprising: 
depositing a first dielectric material [310] above a substrate [305][Fig. 3a, paragraph [0025], lines 3-7]; 
forming a first trench [315] through at least the first dielectric material [310][paragraph [0026]]; 
depositing a ferromagnetic material [320] in the first trench [315] and on an exposed surface of the first dielectric material [310][Fig. 3b, paragraph [0028]; 
etching the ferromagnetic material [320] to remove the deposited ferromagnetic material [320] from the exposed surface of the first dielectric material [310] and from a base of the first trench [315] to form a flux guide [330 and 335] on a sidewall of the first trench [315], the flux guide [330 and 335] comprising the ferromagnetic material having a top surface, wherein the flux guide [330 and 335] comprises a pattern of the ferromagnetic material [320] adjacent to sidewalls of the first trench [315][Fig. 3c, paragraph [0029]]; 
depositing a second dielectric material [dielectric material for forming layers 340, 345] on the flux guide [330 and 335] and the exposed surface of the first dielectric material [310] to form a layer of the second dielectric material [Fig. 3d, paragraph [0032]];
starting polishing the exposed surface of the first dielectric material [310] by subjecting the exposed surface of the first dielectric material [310] to a first chemical mechanical polishing (CMP) process and stopping the polishing by stopping the first chemical mechanical polishing (CMP) process once the top surface of the ferromagnetic material and the top surface of the second dielectric material are removed [Fig. 3d, paragraph [0029], paragraph [0032], [0034]]; and
depositing an electrically conductive material [350] in the first trench [315][Fig. 3e, paragraph [0036]];
removing a portion of the electrically conductive material [350] deposited on a top surface of the first dielectric material [310] by subjecting the portion of the electrically conductive material [350] to a second CMP process [paragraph [0036]-[0037]]; 
wherein the step of etching the ferromagnetic material includes etching the deposited ferromagnetic material to form the flux guide [330 and 335] on a sidewall of the first trench [315].
The limitation of “flux guide” directed to an intended use of a structure formed of ferromagnetic material, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure [330 and 335] of Liu is formed of ferromagnetic material [320] as claimed, thus structure [330 and 335] is capable of performing the intended use as a flux guide.
Liu fails to disclose 
forming a second trench through at least the first dielectric material; and
depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench.
Whig et al. discloses in Fig. 4, paragraph [0033]-[0040]
forming a second trench [222] through at least the first dielectric material [206]; and
depositing the electrically conductive material [226] in the first trench [208] and the second trench [222] after the step of forming the second trench [222].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Whig et al. into the method of Liu to include forming a second trench through at least the first dielectric material; and depositing the electrically conductive material in the first trench and the second trench after the step of forming the second trench. The ordinary artisan would have been motivated to modify Liu in the above manner for the purpose of forming integrated structure comprising flux guide and conductive via for electrical connecting with another device features paragraph [0035], [0037] of Whig et al.]. 
Liu et al. fails to disclose 
etching the ferromagnetic material to form the flux guide comprising the ferromagnetic material having an angled surface proximate an opening of the first trench;
the layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material;
stopping the polishing by stopping the first CMP process once the angled surface of the flux guide and the angled surface of the second dielectric material are removed.
However, Liu et al. discloses in paragraph [0029], that “one or more isotropic and/or anisotropic etching processes may be performed to define the magnetic MRAM stack layers 330, 335.”
Havemann discloses in Fig. 1C-Fig. 1G
etching a first material [20] from a surface of the dielectric layer [18, 16, 14, 12] to form a layer of the first material having an angled surface proximate an opening of the first trench [Fig. 1C-1D]; 
depositing a second material [22] on the layer of the first material and the surface of the dielectric layer [18, 16, 14, 12] to form a layer of the second material having an angled surface corresponding to the angled surface of the first material [20];
polishing of the surface of the dielectric layer [18, 16, 14, 12] by subjecting the surface of the dielectric layer [18, 16, 14, 12] to a chemical mechanical polishing (CMP) process and stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material and the angled surface of the layer of the second material are removed [Fig. 1G].
Liu129 discloses in Fig. 9C-Fig. 9F
etching a first material [160B’] from a surface of the dielectric layer [161, 114, 121] to form a layer of the first material having an angled surface [164] positioned proximate an opening of the first trench [1113] [Fig. 9D]; 
depositing a second material [113] on the layer of the first material [160B’] and the surface of the dielectric layer [161, 114, 121] to form a layer of the second material having an angled surface corresponding to the angled surface of the layer of the first material [160B’];
polishing of the surface of the dielectric layer [161, 114, 121] by subjecting the surface of the dielectric layer [161, 114, 121] to a chemical mechanical polishing (CMP) process and stopping the polishing by stopping the CMP process once the angled surface of the layer of the first material [160B’] and the angled surface of the layer of the second material [113] are removed [Fig. 1G].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Liu129 and Havemann into the method of Liu et al. to include etching the ferromagnetic material to form the flux guide comprising the ferromagnetic material having an angled surface proximate an opening of the first trench; the layer of the second dielectric material having an angled surface corresponding to the angled surface of the ferromagnetic material; stopping the polishing by stopping the first CMP process once the angled surface of the flux guide and the angled surface of the second dielectric material are removed. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable process for modifying surface features of an earlier-deposited ferromagnetic material to allow for better coverage of material within the trench during a subsequent deposition(s), especially when the trench has sub-micron dimension due to microminiaturization; providing suitable profile of the ferromagnetic material after an isotropic etching process; providing suitable process for forming a structure comprising layers substantially conform to the recess sidewalls and having distal ends substantially coplanar with the upper surfaces of the dielectric layer [column 3, lines 60-63 of Havemann; column 9, lines 7-18 of Liu129]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).   
Liu fails to explicitly discloses 
the first CMP process is an oxide-CMP;
the second CMP process is a metal-CMP or copper-CMP.
Liu et al. discloses in paragraph [0032] that the first CMP must be able to remove portions of both the dielectric material layer and the magnetic material layer “a planarizing process may remove portions of both the dielectric material layer and the magnetic material layer to expose the material layer 310.” Liu further discloses in paragraph [0034] that the dielectric material layer comprises oxides. Liu et al. discloses in paragraph [0036]-[0037] that electrically conductive material [350] comprises metal and is removed by CMP.
Siddiqui et al. discloses in paragraph [0006] oxide CMP is utilized to achieve planarization of oxide dielectric layers and metal CMP is utilized to achieve planarization of metal layers. Thus, it would be obvious to select oxide-CMP based on its suitability for use as the first CMP process to remove material of the dielectric material layer comprises oxides in the device of Liu et al. And, it would be obvious to select metal-CMP based on its suitability for use as the second CMP process to remove the electrically conductive material in the device of Liu et al.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Siddiqui et al. into the method of Liu et al. to include the first CMP process is an oxide-CMP; the second CMP process is a metal-CMP. The ordinary artisan would have been motivated to modify Liu et al. in the above manner for the purpose of providing suitable CMP process to remove material of the dielectric material layer comprises oxides and to remove the electrically conductive material [paragraph [0006] of Siddiqui et al.]. 
In addition, paragraph [0018] of the original specification admitted that “Magnetic field sensor 100 is fabricated using conventional processes used in semiconductor processing.” Thus, absent unexpected results, it would have been obvious to try any one of the known CMP methods to yield a CMP method suitable for removing oxide material and/or metal material with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Consequently, the combination of Liu et al., Siddiqui et al., Havemann and Liu129 would suggest every limitation of claim 1 including the limitation of “a flux guide comprising the ferromagnetic material having an angled surface that affects a performance of the flux guide” and “subjecting the surface of the first dielectric layer to an oxide- chemical mechanical polishing (CMP) process and stopping the polishing by stopping the oxide-CMP process once the angled surface of the ferromagnetic material and the angled surface of the second dielectric material are removed, thereby more effectively removing the angled surface of the flux guide than by a metal-CMP process.”

Regarding claim 18, Whig discloses
wherein the step of forming a trench [208] or [252] includes forming a trench having a width and a depth;
wherein the step of etching the ferromagnetic material [212] or [ 256] includes forming the flux guide [214] or [258] having a thickness on the sidewall of the first trench [208] or [252].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. 20060033133) in view of Whig et al. (US Pub. 20110244599), Liu et al. (US Pat. 9960129), hereafter Liu129, Havemann (US Pat. 6156651) and Siddiqui et al. (US Pub. 20060162261) as applied to claim 1 above and further in view of Paci et al. (US Pub. 20140159717) and Mather et al. (US Pub. 20160320460).
Regarding claim 8, Liu discloses in paragraph [0036] wherein the step of forming a trench includes forming a trench having a depth between 0.3-2.0 µm [the thickness of layer 310 is from 0.05 µm -1 µm].
Liu et al. fails to disclose the trench having a width between 0.15-1.0µm.
 Paci discloses in Fig. 7, Fig. 16B, paragraph [0054] 
the trench having a width of 1.0µm. 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Paci into the method of Liu et al. to provide suitable dimension of the trench width.
Applicant does not show any criticality of the claimed range. Per MPEP 2144.05 (I), “A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)” and “In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.)”. Consequently, the claimed range is obvious over the trench width disclosed by Paci.
Further, Mather et al. discloses in Fig. 8A-8C, the trench width can be adjusted. Mather et al. discloses in paragraph [0010], it is desired to provide an optimal trench width. Therefore, it would have been obvious to modify Liu et al. to provide the trench having a width between 0.15-1.0µm. The ordinary artisan would have been motivated to modify Liu et al. in the manner set forth above for at least the purpose of optimization and routine experimentation to provide optimal dimension for the trench. The claimed ranges are merely optimizations, and as such are not patentable over the prior art. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-8, 10-15,18-20 have been considered but are moot in view of the new ground of rejection.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected and the Action is made FINAL.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/           Primary Examiner, Art Unit 2822